[f7v1075redacted001.jpg]
  20\F7V1075      Non-Florida Property Catastrophe   Excess of Loss Reinsurance
Contract   Effective: July 1, 2020      FedNat Insurance Company   Sunrise,
Florida                                                                        
                                            _______________________      Certain
identified information has been omitted from this exhibit because it is not
material and   would be competitively harmful if publicly disclosed. Redactions
are indicated by [***].     
  20\F7V1075      Table of Contents         Article Page    1 Classes of
Business Reinsured 1    2 Commencement and Termination 1    3 Territory 3    4
Exclusions 3    5 Retention and Limit 4    6 Other Reinsurance 5    7
Definitions 5    8 Loss Occurrence 6    9 Loss Notices and Settlements 7    10
Cash Call 7    11 Salvage and Subrogation 7    12 Reinsurance Premium 8    13
Sanctions 8    14 Late Payments 8    15 Offset 10    16 Access to Records 10   
17 Liability of the Reinsurer 10    18 Net Retained Lines (BRMA 32E) 11    19
Errors and Omissions (BRMA 14F) 11    20 Currency (BRMA 12A) 11    21 Taxes
(BRMA 50B) 11    22 Federal Excise Tax (BRMA 17D) 11    23 Reserves 12    24
Insolvency 13    25 Arbitration 14    26 Service of Suit (BRMA 49C) 15    27
Severability (BRMA 72E) 15    28 Governing Law (BRMA 71B) 15    29
Confidentiality 15    30 Non-Waiver 16    31 Notices and Contract Execution 17
   32 Intermediary 17        
 
[f7v1075redacted003.jpg]
  20\F7V1075   Page 1      Non-Florida Property Catastrophe   Excess of Loss
Reinsurance Contract   Effective: July 1, 2020      entered into by and between
     FedNat Insurance Company   Sunrise, Florida   (hereinafter referred to as
the "Company")      and      The Subscribing Reinsurer(s) Executing the
  Interests and Liabilities Agreement(s)   Attached Hereto   (hereinafter
referred to as the "Reinsurer")            Article 1 - Classes of Business
Reinsured   By this Contract the Reinsurer agrees to reinsure the excess
liability arising out of any hurricane   named at the time of landfall which may
accrue to the Company under its policies in force at the   effective time and
date hereof or issued or renewed at or after that time and date, and classified
  by the Company as Property business, including but not limited to, Dwelling
Fire, Inland Marine,   Mobile Home, Commercial and Homeowners business
(including any business assumed from   Citizens Property Insurance Corporation),
subject to the terms, conditions and limitations set   forth herein.      
  Article 2 - Commencement and Termination   A. This Contract shall become
effective at 12:01 a.m., Eastern Standard Time, July 1, 2020,   with respect to
losses arising out of loss occurrences commencing at or after that time and
  date, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2021.      B. Notwithstanding the provisions of paragraph A above, the
Company may terminate a   Subscribing Reinsurer's percentage share in this
Contract at any time by giving written   notice to the Subscribing Reinsurer in
the event any of the following circumstances occur:       1. The Subscribing
Reinsurer's policyholders' surplus (or its equivalent under the   Subscribing
Reinsurer's accounting system) at the inception of this Contract has been
  reduced by 20.0% or more of the amount of surplus (or the applicable
equivalent)   12 months prior to that date; or       2. The Subscribing
Reinsurer's policyholders' surplus (or its equivalent under the   Subscribing
Reinsurer's accounting system) at any time during the term of this   Contract
has been reduced by 20.0% or more of the amount of surplus (or the   applicable
equivalent) at the date of the Subscribing Reinsurer's most recent financial
    
  20\F7V1075   Page 2      statement filed with regulatory authorities and
available to the public as of the   inception of this Contract; or       3. The
Subscribing Reinsurer's A.M. Best's rating has been assigned or downgraded
  below A- and/or Standard & Poor's rating has been assigned or downgraded below
  BBB+; or       4. The Subscribing Reinsurer has become, or has announced its
intention to become,   merged with, acquired by or controlled by any other
entity or individual(s) not   controlling the Subscribing Reinsurer's operations
previously; or       5. A State Insurance Department or other legal authority
has ordered the Subscribing   Reinsurer to cease writing business; or       6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation,   receivership, supervision, administration, winding-up or under a
scheme of   arrangement, or similar proceedings (whether voluntary or
involuntary) or proceedings   have been instituted against the Subscribing
Reinsurer for the appointment of a   receiver, liquidator, rehabilitator,
supervisor, administrator, conservator or trustee in   bankruptcy, or other
agent known by whatever name, to take possession of its assets   or control of
its operations; or       7. The Subscribing Reinsurer has reinsured its entire
liability under this Contract without   the Company's prior written consent; or
      8. The Subscribing Reinsurer has ceased assuming new or renewal property
or casualty   treaty reinsurance business; or       9. The Subscribing Reinsurer
has hired an unaffiliated runoff claims manager that is   compensated on a
contingent basis or is otherwise provided with financial incentives   based on
the quantum of claims paid; or       10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth   in the Reserves Article.   
  C. The "term of this Contract" as used herein shall mean the period from 12:01
a.m., Eastern   Standard Time, July 1, 2020 to 12:01 a.m., Eastern Standard
Time, July 1, 2021. However,   if this Contract is terminated, the "term of this
Contract" as used herein shall mean the   period from 12:01 a.m., Eastern
Standard Time, July 1, 2020 to the effective time and date   of termination.   
  D. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in   progress, the Reinsurer's liability hereunder shall, subject
to the other terms and conditions   of this Contract, be determined as if the
entire loss occurrence had occurred prior to the   termination or expiration of
this Contract, provided that no part of such loss occurrence is   claimed
against any renewal or replacement of this Contract.           
 
[f7v1075redacted005.jpg]
  20\F7V1075   Page 3      Article 3 - Territory   The territorial limits of
this Contract shall be identical with those of the Company's policies,
  excluding risks located in the State of Florida.         Article 4 -
Exclusions   A. This Contract does not apply to and specifically excludes the
following:       1. Reinsurance assumed by the Company under obligatory
reinsurance agreements,   except business assumed by the Company from Citizens
Property Insurance   Corporation.       2. Hail damage to growing or standing
crops.       3. Business rated, coded or classified as Flood insurance or which
should have been   rated, coded or classified as such.       4. Business rated,
coded or classified as Mortgage Impairment and Difference in   Conditions
insurance or which should have been rated, coded or classified as such.       5.
Title insurance and all forms of Financial Guarantee, Credit and Insolvency.   
   6. Aviation, Ocean Marine, Boiler and Machinery, Fidelity and Surety,
Accident and   Health, Animal Mortality and Workers Compensation and Employers
Liability.       7. Errors and Omissions, Malpractice and any other type of
Professional Liability   insurance.       8. Loss and/or damage and/or costs
and/or expenses arising from seepage and/or   pollution and/or contamination,
other than contamination from smoke. Nevertheless,   this exclusion does not
preclude payment of the cost of removing debris of property   damaged by a loss
otherwise covered hereunder, subject always to a limit of 25.0% of   the
Company's property loss under the applicable original policy.       9. Loss or
liability as excluded under the provisions of the "War Exclusion Clause"
  attached to and forming part of this Contract.       10. Nuclear risks as
defined in the "Nuclear Incident Exclusion Clause - Physical   Damage -
Reinsurance (U.S.A.)" attached to and forming part of this Contract.       11.
Loss or liability excluded by the Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe) attached to and forming part of this Contract and any
assessment or   similar demand for payment related to the FHCF or Citizens
Property Insurance   Corporation.       12. Loss or liability of the Company
arising by contract, operation of law, or otherwise,   from its participation or
membership, whether voluntary or involuntary, in any   insolvency fund.
"Insolvency fund" includes any guaranty fund, insolvency fund, plan,     
  20\F7V1075   Page 4      pool, association, fund or other arrangement, however
denominated, established or   governed, which provides for any assessment of or
payment or assumption by the   Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer,   or its successors or assigns,
which has been declared by any competent authority to   be insolvent, or which
is otherwise deemed unable to meet any claim, debt, charge,   fee or other
obligation in whole or in part.       13. Losses in the respect of overhead
transmission and distribution lines other than those   on or within 150 meters
(or 500 feet) of the insured premises.       14. Mold, unless resulting from a
peril otherwise covered under the policy involved.       15. Loss or liability
as excluded under the provisions of the "Terrorism Exclusion" attached   to and
forming part of this Contract.       16. All property loss, damage, destruction,
erasure, corruption or alteration of Electronic   Data from any cause whatsoever
(including, but not limited to, Computer Virus) or loss   of use, reduction in
functionality, cost, expense or whatsoever nature resulting   therefrom, unless
resulting from a peril otherwise covered under the policy involved.      
"Electronic Data" as used herein means facts, concepts and information converted
to   a form usable for communications, interpretation or processing by
electronic and   electromechanical data processing or electronically-controlled
equipment and includes   programs, software and other coded instructions for the
processing and manipulation   of data or the direction and manipulation of such
equipment.       "Computer Virus" as used herein means a set of corrupting,
harmful or otherwise   unauthorized instructions or code, including a set of
maliciously-introduced,   unauthorized instructions or code, that propagate
themselves through a computer   system network of whatsoever nature.      
However, in the event that a peril otherwise covered under the policy results
from any   of the matters described above, this Contract, subject to all other
terms and   conditions, will cover physical damage directly caused by such
listed peril.         Article 5 - Retention and Limit   A. The Company shall
retain and be liable for the first $2,000,000 of ultimate net loss arising   out
of each loss occurrence. The Reinsurer shall then be liable for the amount by
which   such ultimate net loss exceeds the Company's retention (subject to the
provisions of   paragraph B below), but the liability of the Reinsurer shall not
exceed $16,000,000 of   ultimate net loss, as respects any one loss occurrence,
nor shall it exceed $16,000,000, in   all during the term of this Contract.   
  B. Notwithstanding the provisions of paragraph A above, no claim shall be made
hereunder   unless and until the Company's subject excess ultimate net loss
arising out of loss   occurrences commencing during the term of this Contract
exceeds $16,000,000 in the   aggregate. "Subject excess ultimate net loss" as
used herein shall mean the amount, if   any, by which the Company's ultimate net
loss arising out of any one loss occurrence     
 
[f7v1075redacted007.jpg]
  20\F7V1075   Page 5      exceeds $2,000,000, but said amount shall not exceed
$16,000,000 in excess of   $2,000,000 as respects any one loss occurrence.   
  C. Notwithstanding the provisions above, no claim shall be made as respects
losses arising   out of loss occurrences commencing during the term of this
Contract unless at least two   risks insured or reinsured by the Company are
involved in such loss occurrence. For   purposes hereof, the Company shall be
the sole judge of what constitutes "one risk."         Article 6 - Other
Reinsurance   The Company shall be permitted to carry other reinsurance,
recoveries under which shall inure   solely to the benefit of the Company and be
entirely disregarded in applying all of the provisions   of this Contract.      
  Article 7 - Definitions   A. "Loss adjustment expense," regardless of how such
expenses are classified for statutory   reporting purposes, as used in this
Contract shall mean all costs and expenses allocable to   a specific claim that
are incurred by the Company in the investigation, appraisal,   adjustment,
settlement, litigation, defense or appeal of a specific claim, including court
  costs and costs of supersedeas and appeal bonds, and including a) pre-judgment
interest,   unless included as part of the award or judgment; b) post-judgment
interest; c) legal   expenses and costs incurred in connection with coverage
questions and legal actions   connected thereto, including Declaratory Judgment
Expense; and d) expenses and a pro   rata share of salaries of the Company field
employees, and expenses of other Company   employees who have been temporarily
diverted from their normal and customary duties and   assigned to the field
adjustment of losses covered by this Contract.       Loss adjustment expense as
defined above does not include unallocated loss adjustment   expense.
Unallocated loss adjustment expense includes, but is not limited to, salaries
and   expenses of employees, other than in (d) above, and office and other
overhead expenses.      B. "Loss in excess of policy limits" and "extra
contractual obligations" as used in this Contract   shall mean:       1. "Loss
in excess of policy limits" shall mean 90.0% of any amount paid or payable by
  the Company in excess of its policy limits, but otherwise within the terms of
its policy,   such loss in excess of the Company's policy limits having been
incurred because of,   but not limited to, failure by the Company to settle
within the policy limits or by reason   of the Company's alleged or actual
negligence, fraud or bad faith in rejecting an offer   of settlement or in the
preparation of the defense or in the trial of an action against its   insured or
reinsured or in the preparation or prosecution of an appeal consequent   upon
such an action. Any loss in excess of policy limits that is made in connection
  with this Contract shall not exceed 25.0% of the actual catastrophe loss.   
   2. "Extra contractual obligations" shall mean 90.0% of any punitive,
exemplary,   compensatory or consequential damages paid or payable by the
Company, not   covered by any other provision of this Contract and which arise
from the handling of     
  20\F7V1075   Page 6      any claim on business subject to this Contract, such
liabilities arising because of, but   not limited to, failure by the Company to
settle within the policy limits or by reason of   the Company's alleged or
actual negligence, fraud or bad faith in rejecting an offer of   settlement or
in the preparation of the defense or in the trial of an action against its
  insured or reinsured or in the preparation or prosecution of an appeal
consequent   upon such an action. An extra contractual obligation shall be
deemed, in all   circumstances, to have occurred on the same date as the loss
covered or alleged to   be covered under the policy. Any extra contractual
obligations that are made in   connection with this Contract shall not exceed
25.0% of the actual catastrophe loss.       Notwithstanding anything stated
herein, this Contract shall not apply to any loss in excess   of policy limits
or any extra contractual obligation incurred by the Company as a result of   any
fraudulent and/or criminal act by any officer or director of the Company acting
  individually or collectively or in collusion with any individual or
corporation or any other   organization or party involved in the presentation,
defense or settlement of any claim   covered hereunder.      C. "Policies" as
used in this Contract shall mean all policies, contracts and binders of
  insurance or reinsurance.      D. "Ultimate net loss" as used in this Contract
shall mean the sum or sums (including loss in   excess of policy limits, extra
contractual obligations and loss adjustment expense, as   defined herein) paid
or payable by the Company in settlement of claims and in satisfaction   of
judgments rendered on account of such claims, after deduction of all salvage,
all   recoveries and all claims on inuring insurance or reinsurance, whether
collectible or not.   Nothing herein shall be construed to mean that losses
under this Contract are not   recoverable until the Company's ultimate net loss
has been ascertained.         Article 8 - Loss Occurrence   A. The term "loss
occurrence" shall mean the sum of all individual losses directly occasioned   by
a storm or storm system that has been declared by a Reporting Agency to be a
  hurricane at landfall, which may include, by way of example, windstorm, hail,
tornado,   hurricane, tropical storm, cyclone caused by, resulting from or
occurring during such storm   or storm system (each, a "hurricane"), all
individual losses sustained during any period (a)   from and after 12:00 a.m.
Eastern Standard Time on the date a watch, warning, advisory, or   other
bulletin (whether for wind, flood or otherwise) for such hurricane is first
issued by the   National Hurricane Center ("NHC") or its successor or any other
division of the National   Weather Service ("NWS"), (b) continuing for a time
period thereafter during which such   hurricane continues, regardless of its
category rating or lack thereof and regardless of   whether the watch, warning,
or advisory or other bulletin remains in effect for such   hurricane and (c)
ending 96 hours following the issuance of the last watch, warning or   advisory
or other bulletin for such hurricane or related to such hurricane by the NHC or
its   successor or any other division of the NWS. However, the hurricane need
not be limited to   one state or province or states or provinces contiguous
thereto.      B. For all loss occurrences hereunder, the Company may choose the
date and time when any   such period of consecutive hours commences, provided
that no period commences earlier   than the date and time of the occurrence of
the first recorded individual loss sustained by     
 
[f7v1075redacted009.jpg]
  20\F7V1075   Page 7      the Company arising out of that disaster, accident,
or loss or series of disasters, accidents,   or losses. Furthermore, only one
such hourly limitation as set forth in paragraph A shall   apply with respect to
one event.      C. It is understood that losses arising from a combination of
two or more perils as a result of   the same event may be considered as having
arisen from one loss occurrence.   Notwithstanding the foregoing, the hourly
limitations as stated above shall not be exceeded   as respects the applicable
perils, and no single loss occurrence shall encompass a time   period greater
than the hourly limitation set forth in paragraph A above.         Article 9 -
Loss Notices and Settlements   A. Whenever losses sustained by the Company are
reserved by the Company for an amount   greater than 50.0% of the Company's
retention hereunder and/or appear likely to result in a   claim, the Company
shall notify the Subscribing Reinsurers and shall provide updates   related to
development of such losses. The Reinsurer shall have the right to participate in
  the adjustment of such losses at its own expense.      B. All loss settlements
made by the Company, provided they are within the terms of this   Contract and
the terms of the original policy (with the exception of loss in excess of policy
  limits or extra contractual obligations coverage, if any, under this
Contract), shall be binding   upon the Reinsurer, and the Reinsurer agrees to
pay all amounts for which it may be liable   upon receipt of reasonable evidence
of the amount paid by the Company.         Article 10 - Cash Call
  Notwithstanding the provisions of the Loss Notices and Settlements Article,
upon the request of   the Company, the Reinsurer shall pay any amount with
regard to a loss settlement or   settlements that are scheduled to be made
(including any payments projected to be made)   within the next 20 days by the
Company, subject to receipt by the Reinsurer of a satisfactory   proof of loss.
Such agreed payment shall be made within 10 days from the date the demand for
  payment was transmitted to the Reinsurer.         Article 11 - Salvage and
Subrogation   The Reinsurer shall be credited with salvage (i.e., reimbursement
obtained or recovery made by   the Company, less the actual cost, excluding
salaries of officials and employees of the   Company and sums paid to attorneys
as retainer, of obtaining such reimbursement or making   such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
  thereon shall always be used to reimburse the excess carriers in the reverse
order of their   priority according to their participation before being used in
any way to reimburse the Company   for its primary loss. The Company hereby
agrees to enforce its rights to salvage or subrogation   relating to any loss, a
part of which loss was sustained by the Reinsurer, and to prosecute all   claims
arising out of such rights, if, in the Company's opinion, it is economically
reasonable to   do so.           
  20\F7V1075   Page 8      Article 12 - Reinsurance Premium   A. As premium for
reinsurance coverage provided by this Contract, the Company shall pay the
  Reinsurer a premium equal to the product of the following (or a pro rata
portion thereof in   the event the term of this Contract is less than 12
months), subject to a minimum premium   in the amount of $[***] (or a pro rata
portion thereof in the event the term of this Contract is   less than 12
months):       1. The annual deposit premium of $[***]; times       2. The
percentage calculated by dividing (a) the actual Average Annual Loss ("AAL")
  determined by the Company's wind insurance in force on September 30, 2020, by
  (b) the original AAL of the amount of $[***].       The Company's AAL shall be
derived by averaging the applicable data produced by Applied   Insurance
Research (AIR) Touchstone v7 and Risk Management Solutions (RMS)   RiskLink
v18.1 catastrophe modeling software, in the long-term perspective, including
  secondary uncertainty and loss amplification, but excluding storm surge.    
  B. The Company shall pay the Reinsurer an annual deposit premium in the amount
of $[***], in   four equal installments in the amount of $[***], on July 1 and
October 1 of 2020, and on   January 1 and April 1 of 2021. However, in the event
this Contract is terminated, there   shall be no deposit premium installments
due after the effective date of termination.      C. On or before June 30, 2021,
the Company shall provide a report to the Reinsurer setting   forth the premium
due hereunder for the term of this Contract, computed in accordance with
  paragraph A above, and any additional premium due the Reinsurer or return
premium due   the Company shall be remitted promptly.         Article 13 -
Sanctions   Neither the Company nor any Subscribing Reinsurer shall be liable
for premium or loss under   this Contract if it would result in a violation of
any mandatory sanction, prohibition or restriction   under United Nations
resolutions or the trade or economic sanctions, laws or regulations of the
  European Union, United Kingdom or United States of America that are applicable
to either party.         Article 14 - Late Payments   A. The provisions of this
Article shall not be implemented unless specifically invoked, in   writing, by
one of the parties to this Contract.        
 
[f7v1075redacted011.jpg]
  20\F7V1075   Page 9      B. In the event any premium, loss or other payment
due either party is not received by the   intermediary named in the Intermediary
Article (hereinafter referred to as the   "Intermediary") by the payment due
date, the party to whom payment is due may, by   notifying the Intermediary in
writing, require the debtor party to pay, and the debtor party   agrees to pay,
an interest charge on the amount past due calculated for each such payment   on
the last business day of each month as follows:       1. The number of full days
which have expired since the due date or the last monthly   calculation,
whichever the lesser; times       2. 1/365ths of the six-month United States
Treasury Bill rate as quoted in The Wall Street   Journal on the first business
day of the month for which the calculation is made; times       3. The amount
past due, including accrued interest.       It is agreed that interest shall
accumulate until payment of the original amount due plus   interest charges have
been received by the Intermediary.      C. The establishment of the due date
shall, for purposes of this Article, be determined as   follows:       1. As
respects the payment of routine deposits and premiums due the Reinsurer, the due
  date shall be as provided for in the applicable section of this Contract. In
the event a   due date is not specifically stated for a given payment, it shall
be deemed due 30 days   after the date of transmittal by the Intermediary of the
initial billing for each such   payment.       2. Any claim or loss payment due
the Company hereunder shall be deemed due 10 days   after the proof of loss or
demand for payment is transmitted to the Reinsurer. If such   loss or claim
payment is not received within the 10 days, interest will accrue on the
  payment or amount overdue in accordance with paragraph B above, from the date
the   proof of loss or demand for payment was transmitted to the Reinsurer.   
   3. As respects a "cash call" made in accordance with the Cash Call Article,
payment   shall be deemed due 10 days after the demand for payment is
transmitted to the   Reinsurer. If such loss or claim payment is not received
within the 10 days, interest   shall accrue on the payment or amount overdue in
accordance with paragraph B   above, from the date the demand for payment was
transmitted to the Reinsurer.       4. As respects any payment, adjustment or
return due either party not otherwise   provided for in subparagraphs 1, 2, and
3 of this paragraph C, the due date shall be as   provided for in the applicable
section of this Contract. In the event a due date is not   specifically stated
for a given payment, it shall be deemed due 10 days following   transmittal of
written notification that the provisions of this Article have been invoked.   
   For purposes of interest calculations only, amounts due hereunder shall be
deemed paid   upon receipt by the Intermediary.      D. Nothing herein shall be
construed as limiting or prohibiting a Subscribing Reinsurer from   contesting
the validity of any claim, or from participating in the defense of any claim or
suit,     
  20\F7V1075   Page 10      or prohibiting either party from contesting the
validity of any payment or from initiating any   arbitration or other proceeding
in accordance with the provisions of this Contract. If the   debtor party
prevails in an arbitration or other proceeding, then any interest charges due
  hereunder on the amount in dispute shall be null and void. If the debtor party
loses in such   proceeding, then the interest charge on the amount determined to
be due hereunder shall   be calculated in accordance with the provisions set
forth above unless otherwise   determined by such proceedings. If a debtor party
advances payment of any amount it is   contesting, and proves to be correct in
its contestation, either in whole or in part, the other   party shall reimburse
the debtor party for any such excess payment made plus interest on   the excess
amount calculated in accordance with this Article.      E. Interest charges
arising out of the application of this Article that are $1,000 or less from any
  party shall be waived unless there is a pattern of late payments consisting of
three or more   items over the course of any 12-month period.         Article 15
- Offset   The Company and the Reinsurer may offset any balance or amount due
from one party to the   other under this Contract or any other contract
heretofore or hereafter entered into between the   Company and the Reinsurer,
whether acting as assuming reinsurer or ceding company. The   provisions of this
Article shall not be affected by the insolvency of either party.         Article
16 - Access to Records   The Reinsurer or its designated representatives shall
have access at any reasonable time to all   records of the Company which pertain
in any way to this reinsurance, provided the Reinsurer   gives the Company at
least 15 days prior notice of request for such access. However, a   Subscribing
Reinsurer or its designated representatives shall not have any right of access
to the   records of the Company if it is not current in all undisputed payments
due the Company.   "Undisputed" as used herein shall mean any amount that the
Subscribing Reinsurer has not   contested in writing to the Company specifying
the reason(s) why the payments are disputed.         Article 17 - Liability of
the Reinsurer   A. The liability of the Reinsurer shall follow that of the
Company in every case and be subject   in all respects to all the general and
specific stipulations, clauses, waivers and modifications   of the Company's
policies and any endorsements thereon. However, in no event shall this   be
construed in any way to provide coverage outside the terms and conditions set
forth in   this Contract.      B. Nothing herein shall in any manner create any
obligations or establish any rights against   the Reinsurer in favor of any
third party or any persons not parties to this Contract.           
 
[f7v1075redacted013.jpg]
  20\F7V1075   Page 11      Article 18 - Net Retained Lines (BRMA 32E)   A. This
Contract applies only to that portion of any policy which the Company retains
net for its   own account (prior to deduction of any underlying reinsurance
specifically permitted in this   Contract), and in calculating the amount of any
loss hereunder and also in computing the   amount or amounts in excess of which
this Contract attaches, only loss or losses in respect   of that portion of any
policy which the Company retains net for its own account shall be   included.   
  B. The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not   be increased by reason of the inability of the Company to
collect from any other   reinsurer(s), whether specific or general, any amounts
which may have become due from   such reinsurer(s), whether such inability
arises from the insolvency of such other   reinsurer(s) or otherwise.      
  Article 19 - Errors and Omissions (BRMA 14F)   Inadvertent delays, errors or
omissions made in connection with this Contract or any transaction   hereunder
shall not relieve either party from any liability which would have attached had
such   delay, error or omission not occurred, provided always that such error or
omission is rectified as   soon as possible after discovery.         Article 20
- Currency (BRMA 12A)   A. Whenever the word "Dollars" or the "$" sign appears
in this Contract, they shall be   construed to mean United States Dollars and
all transactions under this Contract shall be in   United States Dollars.   
  B. Amounts paid or received by the Company in any other currency shall be
converted to   United States Dollars at the rate of exchange at the date such
transaction is entered on the   books of the Company.         Article 21 - Taxes
(BRMA 50B)   In consideration of the terms under which this Contract is issued,
the Company will not claim a   deduction in respect of the premium hereon when
making tax returns, other than income or   profits tax returns, to any state or
territory of the United States of America or the District of   Columbia.      
  Article 22 - Federal Excise Tax (BRMA 17D)   A. The Reinsurer has agreed to
allow for the purpose of paying the Federal Excise Tax the   applicable
percentage of the premium payable hereon (as imposed under Section 4371 of   the
Internal Revenue Code) to the extent such premium is subject to the Federal
Excise   Tax.        
  20\F7V1075   Page 12      B. In the event of any return of premium becoming
due hereunder the Reinsurer will deduct   the applicable percentage from the
return premium payable hereon and the Company or its   agent should take steps
to recover the tax from the United States Government.         Article 23 -
Reserves   A. The Reinsurer agrees to fund its share of amounts, including but
not limited to, the   Company's ceded unearned premium and outstanding loss and
loss adjustment expense   reserves (including all case reserves plus any
reasonable amount estimated to be   unreported from known loss occurrences)
(hereinafter referred to as "Reinsurer's   Obligations") by:       1. Clean,
irrevocable and unconditional letters of credit issued and confirmed, if
  confirmation is required by the insurance regulatory authorities involved, by
a bank or   banks meeting the NAIC Securities Valuation Office credit standards
for issuers of   letters of credit and acceptable to said insurance regulatory
authorities; and/or       2. Escrow accounts for the benefit of the Company;
and/or       3. Cash advances;       if the Reinsurer:       1. Is unauthorized
in any state of the United States of America or the District of Columbia
  having jurisdiction over the Company and if, without such funding, a penalty
would   accrue to the Company on any financial statement it is required to file
with the   insurance regulatory authorities involved; or       2. Has an A.M.
Best Company's rating equal to or below B++ at the inception of this   Contract.
      The Reinsurer, at its sole option, may fund in other than cash if its
method and form of   funding are acceptable to the insurance regulatory
authorities involved.      B. With regard to funding in whole or in part by
letters of credit, it is agreed that each letter of   credit will be in a form
acceptable to insurance regulatory authorities involved, will be issued   for a
term of at least one year and will include an "evergreen clause," which
automatically   extends the term for at least one additional year at each
expiration date unless written   notice of non-renewal is given to the Company
not less than 30 days prior to said expiration   date. The Company and the
Reinsurer further agree, notwithstanding anything to the   contrary in this
Contract, that said letters of credit may be drawn upon by the Company or   its
successors in interest at any time, without diminution because of the insolvency
of the   Company or the Reinsurer, but only for one or more of the following
purposes:       1. To reimburse itself for the Reinsurer's share of unearned
premiums returned to   insureds on account of policy cancellations, unless paid
in cash by the Reinsurer;        
 
[f7v1075redacted015.jpg]
  20\F7V1075   Page 13       2. To reimburse itself for the Reinsurer's share of
losses and/or loss adjustment expense   paid under the terms of policies
reinsured hereunder, unless paid in cash by the   Reinsurer;       3. To
reimburse itself for the Reinsurer's share of any other amounts claimed to be
due   hereunder, unless paid in cash by the Reinsurer;       4. To fund a cash
account in an amount equal to the Reinsurer's share of amounts,   including but
not limited to, the Reinsurer's Obligations as set forth above, funded by
  means of a letter of credit which is under non-renewal notice, if said letter
of credit has   not been renewed or replaced by the Reinsurer 10 days prior to
its expiration date;       5. To refund to the Reinsurer any sum in excess of
the actual amount required to fund   the Reinsurer's share of amounts, including
but not limited to, the Reinsurer's   Obligations as set forth above, if so
requested by the Reinsurer.       In the event the amount drawn by the Company
on any letter of credit is in excess of the   actual amount required for B(1),
B(2) or B(4), or in the case of B(3), the actual amount   determined to be due,
the Company shall promptly return to the Reinsurer the excess   amount so drawn.
        Article 24 - Insolvency   A. In the event of the insolvency of the
Company, this reinsurance shall be payable directly to   the Company or to its
liquidator, receiver, conservator or statutory successor on the basis of   the
liability of the Company without diminution because of the insolvency of the
Company or   because the liquidator, receiver, conservator or statutory
successor of the Company has   failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver,   conservator or statutory
successor of the Company shall give written notice to the   Reinsurer of the
pendency of a claim against the Company indicating the policy or bond
  reinsured which claim would involve a possible liability on the part of the
Reinsurer within a   reasonable time after such claim is filed in the
conservation or liquidation proceeding or in   the receivership, and that during
the pendency of such claim, the Reinsurer may investigate   such claim and
interpose, at its own expense, in the proceeding where such claim is to be
  adjudicated, any defense or defenses that it may deem available to the Company
or its   liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the   Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company   as part of the expense of conservation or
liquidation to the extent of a pro rata share of the   benefit which may accrue
to the Company solely as a result of the defense undertaken by   the Reinsurer.
     B. Where two or more Subscribing Reinsurers are involved in the same claim
and a majority in   interest elect to interpose defense to such claim, the
expense shall be apportioned in   accordance with the terms of this Contract as
though such expense had been incurred by   the Company.      C. It is further
understood and agreed that, in the event of the insolvency of the Company, the
  reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company   or to its liquidator, receiver or statutory successor, except as
provided by Section 4118(a) of     
  20\F7V1075   Page 14      the New York Insurance Law or except (1) where this
Contract specifically provides another   payee of such reinsurance in the event
of the insolvency of the Company or (2) where the   Reinsurer with the consent
of the direct insured or insureds has assumed such policy   obligations of the
Company as direct obligations of the Reinsurer to the payees under such
  policies and in substitution for the obligations of the Company to such
payees.         Article 25 - Arbitration   A. As a condition precedent to any
right of action hereunder, in the event of any dispute or   difference of
opinion hereafter arising with respect to this Contract, it is hereby mutually
  agreed that such dispute or difference of opinion shall be submitted to
arbitration. One   Arbiter shall be chosen by the Company, the other by the
Reinsurer, and an Umpire shall   be chosen by the two Arbiters before they enter
upon arbitration, all of whom shall be active   or retired disinterested
executive officers of insurance or reinsurance companies or Lloyd's   London
Underwriters. In the event that either party should fail to choose an Arbiter
within   30 days following a written request by the other party to do so, the
requesting party may   choose two Arbiters who shall in turn choose an Umpire
before entering upon arbitration. If   the two Arbiters fail to agree upon the
selection of an Umpire within 30 days following their   appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of   whom
the other shall decline, and the decision shall be made by drawing lots.      B.
Each party shall present its case to the Arbiters within 30 days following the
date of   appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable   engagement rather than merely as a legal obligation and they
are relieved of all judicial   formalities and may abstain from following the
strict rules of law. The decision of the   Arbiters shall be final and binding
on both parties; but failing to agree, they shall call in the   Umpire and the
decision of the majority shall be final and binding upon both parties.
  Judgment upon the final decision of the Arbiters may be entered in any court
of competent   jurisdiction.      C. If more than one Subscribing Reinsurer is
involved in the same dispute, all such   Subscribing Reinsurers shall, at the
option of the Company, constitute and act as one party   for purposes of this
Article and communications shall be made by the Company to each of   the
Subscribing Reinsurers constituting one party, provided, however, that nothing
herein   shall impair the rights of such Subscribing Reinsurers to assert
several, rather than joint,   defenses or claims, nor be construed as changing
the liability of the Subscribing Reinsurers   participating under the terms of
this Contract from several to joint.      D. Each party shall bear the expense
of its own Arbiter, and shall jointly and equally bear with   the other the
expense of the Umpire and of the arbitration. In the event that the two
  Arbiters are chosen by one party, as above provided, the expense of the
Arbiters, the   Umpire and the arbitration shall be equally divided between the
two parties.      E. Any arbitration proceedings shall take place at a location
mutually agreed upon by the   parties to this Contract, but notwithstanding the
location of the arbitration, all proceedings   pursuant hereto shall be governed
by the law of the state in which the Company has its   principal office.      
    
 
[f7v1075redacted017.jpg]
  20\F7V1075   Page 15      Article 26 - Service of Suit (BRMA 49C)
  (Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not   authorized in any State, Territory or District of the United
States where authorization is required   by insurance regulatory authorities)   
  A. It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due   hereunder, the Reinsurer, at the request of the Company,
will submit to the jurisdiction of a   court of competent jurisdiction within
the United States. Nothing in this Article constitutes or   should be understood
to constitute a waiver of the Reinsurer's rights to commence an   action in any
court of competent jurisdiction in the United States, to remove an action to a
  United States District Court, or to seek a transfer of a case to another court
as permitted by   the laws of the United States or of any state in the United
States.      B. Further, pursuant to any statute of any state, territory or
district of the United States which   makes provision therefor, the Reinsurer
hereby designates the party named in its Interests   and Liabilities Agreement,
or if no party is named therein, the Superintendent,   Commissioner or Director
of Insurance or other officer specified for that purpose in the   statute, or
his successor or successors in office, as its true and lawful attorney upon whom
  may be served any lawful process in any action, suit or proceeding instituted
by or on   behalf of the Company or any beneficiary hereunder arising out of
this Contract.         Article 27 - Severability (BRMA 72E)   If any provision
of this Contract shall be rendered illegal or unenforceable by the laws,
  regulations or public policy of any state, such provision shall be considered
void in such state,   but this shall not affect the validity or enforceability
of any other provision of this Contract or the   enforceability of such
provision in any other jurisdiction.         Article 28 - Governing Law (BRMA
71B)   This Contract shall be governed by and construed in accordance with the
laws of the State of   Florida.         Article 29 - Confidentiality   A. The
Reinsurer hereby acknowledges that the documents, information and data provided
to   it by the Company, whether directly or through an authorized agent, in
connection with the   placement and execution of this Contract, including all
information obtained through any   audits and any claims information between the
Company and the Reinsurer, and any   submission or other materials relating to
any renewal (hereinafter referred to as   "Confidential Information") are
proprietary and confidential to the Company.      B. Except as provided for in
paragraph C below, the Reinsurer shall not disclose any   Confidential
Information to any third parties, including but not limited to the Reinsurer's
  subsidiaries and affiliates, other insurance companies and their subsidiaries
and affiliates,     
  20\F7V1075   Page 16      underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling   insurance or reinsurance data, and
statistical rating organizations.      C. Confidential Information may be used
by the Reinsurer only in connection with the   performance of its obligations or
enforcement of its rights under this Contract and will only   be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
  Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial   condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal   course of business, or (4) the Reinsurer's
legal counsel; provided that the Reinsurer   advises such parties of the
confidential nature of the Confidential Information and their   obligation to
maintain its confidentiality. The Company may require that any third-party
  representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article   or by a separate written confidentiality agreement,
containing terms no less stringent than   those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in   writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
  Reinsurer shall be responsible for any breach of this provision by such
third-party   representative of the Reinsurer.      D. Notwithstanding the
above, in the event that the Reinsurer is required by court order, other   legal
process or any regulatory authority to release or disclose any or all of the
Confidential   Information, the Reinsurer agrees to provide the Company with
written notice of same at   least 10 days prior to such release or disclosure,
to the extent legally permissible, and to   use its best efforts to assist the
Company in maintaining the confidentiality provided for in   this Article.   
  E. Any disclosure of Non-Public Personally Identifiable Information shall
comply with all state   and federal statutes and regulations governing the
disclosure of Non-Public Personally   Identifiable Information. "Non-Public
Personally Identifiable Information" shall be defined as   this term or a
similar term is defined in any applicable state, provincial, territory, or
federal   law. Disclosing or using this information for any purpose not
authorized by applicable law is   expressly forbidden without the prior consent
of the Company.      F. The parties agree that any information subject to
privilege, including the attorney-client   privilege or attorney work product
doctrine (collectively "Privilege") shall not be disclosed to   the Reinsurer
until, in the Company's opinion, such Privilege is deemed to be waived or
  otherwise compromised by virtue of its disclosure pursuant to this Contract.
Furthermore,   the Reinsurer shall not assert that any Privilege otherwise
applicable to the Confidential   Information has been waived or otherwise
compromised by virtue of its disclosure pursuant   to this Contract.      G. The
provisions of this Article shall extend to the officers, directors and employees
of the   Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.         Article 30 - Non-Waiver   The failure of the
Company or Reinsurer to insist on compliance with this Contract or to exercise
  any right, remedy or option hereunder shall not: (1) constitute a waiver of
any rights contained   in this Contract, (2) prevent the Company or Reinsurer
from thereafter demanding full and     
 
[f7v1075redacted019.jpg]
  20\F7V1075   Page 17      complete compliance, (3) prevent the Company or
Reinsurer from exercising such remedy in   the future, nor (4) affect the
validity of this Contract or any part thereof.         Article 31 - Notices and
Contract Execution   A. Whenever a notice, statement, report or any other
written communication is required by this   Contract, unless otherwise
specified, such notice, statement, report or other written   communication may
be transmitted by certified or registered mail, nationally or   internationally
recognized express delivery service, personal delivery, electronic mail, or
  facsimile. With the exception of notices of termination, first class mail is
also acceptable.      B. The use of any of the following shall constitute a
valid execution of this Contract or any   amendments thereto:       1. Paper
documents with an original ink signature;       2. Facsimile or electronic
copies of paper documents showing an original ink signature;   and/or       3.
Electronic records with an electronic signature made via an electronic agent.
For the   purposes of this Contract, the terms "electronic record," "electronic
signature" and   "electronic agent" shall have the meanings set forth in the
Electronic Signatures in   Global and National Commerce Act of 2000 or any
amendments thereto.      C. This Contract may be executed in one or more
counterparts, each of which, when duly   executed, shall be deemed an original.
        Article 32 - Intermediary   Aon Benfield Inc., or one of its affiliated
corporations duly licensed as a reinsurance   intermediary, is hereby recognized
as the Intermediary negotiating this Contract for all business   hereunder. All
communications (including but not limited to notices, statements, premiums,
  return premiums, commissions, taxes, losses, loss adjustment expense, salvages
and loss   settlements) relating to this Contract will be transmitted to the
Company or the Reinsurer   through the Intermediary. Payments by the Company to
the Intermediary will be deemed   payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed   payment to the Company only to
the extent that such payments are actually received by the   Company.         In
Witness Whereof, the Company by its duly authorized representative has executed
this   Contract as of the date specified below:      This 13th day of July in
the year 2020 .      FedNat Insurance Company      /s/ Michael Braun     
  20\F7V1075   War Exclusion Clause            As regards interests which at
time of loss or damage are on shore, no liability shall attach hereto   in
respect of any loss or damage which is occasioned by war, invasion, hostilities,
acts of   foreign enemies, civil war, rebellion, insurrection, military or
usurped power, or martial law or   confiscation by order of any government or
public authority.        
 
[f7v1075redacted021.jpg]
  20\F7V1075   Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance
(U.S.A.)         1. This Reinsurance does not cover any loss or liability
accruing to the Reassured, directly or indirectly and whether as Insurer or
  Reinsurer, from any Pool of Insurers or Reinsurers formed for the purpose of
covering Atomic or Nuclear Energy risks.      2. Without in any way restricting
the operation of paragraph (1) of this Clause, this Reinsurance does not cover
any loss or   liability accruing to the Reassured, directly or indirectly and
whether as Insurer or Reinsurer, from any insurance against   Physical Damage
(including business interruption or consequential loss arising out of such
Physical Damage) to:       I. Nuclear reactor power plants including all
auxiliary property on the site, or       II. Any other nuclear reactor
installation, including laboratories handling radioactive materials in
connection with reactor   installations, and "critical facilities" as such, or
      III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear material,"   and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or waste materials, or       IV. Installations other than those
listed in paragraph (2) III above using substantial quantities of radioactive
isotopes or other   products of nuclear fission.      3. Without in any way
restricting the operations of paragraphs (1) and (2) hereof, this Reinsurance
does not cover any loss or   liability by radioactive contamination accruing to
the Reassured, directly or indirectly, and whether as Insurer or Reinsurer,
  from any insurance on property which is on the same site as a nuclear reactor
power plant or other nuclear installation and   which normally would be insured
therewith except that this paragraph (3) shall not operate       (a) where
Reassured does not have knowledge of such nuclear reactor power plant or nuclear
installation, or       (b) where said insurance contains a provision excluding
coverage for damage to property caused by or resulting from   radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph (b) shall only   apply provided the said radioactive contamination
exclusion provision has been approved by the Governmental   Authority having
jurisdiction thereof.      4. Without in any way restricting the operations of
paragraphs (1), (2) and (3) hereof, this Reinsurance does not cover any loss or
  liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as Insurer or Reinsurer,   when such radioactive
contamination is a named hazard specifically insured against.      5. It is
understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear   exposure is not considered
by the Reassured to be the primary hazard.      6. The term "special nuclear
material" shall have the meaning given it in the Atomic Energy Act of 1954 or by
any law   amendatory thereof.      7. Reassured to be sole judge of what
constitutes:       (a) substantial quantities, and       (b) the extent of
installation, plant or site.      Note.-Without in any way restricting the
operation of paragraph (1) hereof, it is understood and agreed that       (a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other   provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of   this Clause shall apply.       (b) with respect to any risk located in
Canada policies issued by the Reassured on or before 31st December 1958 shall be
  free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first   occurs whereupon all the provisions
of this Clause shall apply.      12/12/57   N.M.A. 1119   BRMA 35B     
  20\F7V1075   Page 1 of 2      Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe)         It is hereby understood and agreed that:      A.
This Contract excludes loss or liability arising from:       1. Business derived
directly or indirectly from any pool, association, or syndicate which
  maintains its own reinsurance facilities. This subparagraph 1 shall not apply
with   respect to:       a. Residual market mechanisms created by statute. This
Contract shall not extend,   however, to afford coverage for liability arising
from the inability of any other   participant or member in the residual market
mechanism to meet its obligations,   nor shall this Contract extend to afford
coverage for liability arising from any   claim against the residual market
mechanism brought by or on behalf of any   insolvency fund (as defined in the
Insolvency Fund Exclusion Clause   incorporated in this Contract). For the
purposes of this Clause, the California   Earthquake Authority shall be deemed
to be a "residual market mechanism."       b. Inter-agency or inter-government
joint underwriting or risk purchasing   associations (however styled) created by
or permitted by statute or regulation.       2. Those perils insured by the
Company that the Company knows, at the time the risk is   bound, to be insured
by or in excess of amounts insured or reinsured by any pool,   association or
syndicate formed for the purpose of insuring oil, gas, or petro-chemical
  plants; oil or gas drilling rigs; and/or aviation risks. This subparagraph 2
shall not   apply:       a. If the total insured value over all interests of the
risk is less than $250,000,000.       b. To interests traditionally underwritten
as Inland Marine or Stock or Contents   written on a blanket basis.       c. To
Contingent Business Interruption liability, except when it is known to the
  Company, at the time the risk is bound, that the key location is insured by or
  through any pool, association or syndicate formed for the purpose of insuring
oil,   gas, or petro-chemical plants; oil or gas drilling rigs; and/or aviation
risks; unless   the total insured value over all interests of the risk is less
than $250,000,000.      B. With respect to loss or liability arising from the
Company's participation or membership in   any residual market mechanism created
by statute, the Company may include in its ultimate   net loss only amounts for
which the Company is assessed as a direct consequence of a   covered loss
occurrence, subject to the following provisions:       1. Recovery is limited to
perils otherwise protected hereunder.       2. In the event the terms of the
Company's participation or membership in any such   residual market mechanism
permit the Company to recoup any such direct     
 
[f7v1075redacted023.jpg]
  20\F7V1075   Page 2 of 2      assessment attributed to a loss occurrence by
way of a specific policy premium   surcharge or similar levy on policyholders,
the amount received by the Company as a   result of such premium surcharge or
levy shall reduce the Company's ultimate net loss   for such loss occurrence.   
   3. The result of any rate increase filing permitted by the terms of the
Company's   participation or membership in any such residual market mechanism
following any   assessment shall have no effect on the Company's ultimate net
loss for any covered   loss occurrence.       4. The result of any premium tax
credit filing permitted by the terms of the Company's   participation or
membership in any such residual market mechanism following any   assessment
shall reduce the Company's ultimate net loss for any covered loss   occurrence.
      5. The Company may not include in its ultimate net loss any amount
resulting from an   assessment that, pursuant to the terms of the Company's
participation or membership   in the residual market mechanism, the Company is
required to pay only after such   assessment is collected from the policyholder.
      6. The ultimate net loss hereunder shall not include any monies expended
to purchase or   retire bonds as a consequence of being a member of a residual
market mechanism   nor any fines or penalties imposed on the Company for late
payment.       7. If, however, a residual market mechanism only provides for
assessment based on an   aggregate of losses in any one contract or plan year of
said mechanism, then the   amount of that assessment to be included in the
ultimate net loss for any one loss   occurrence shall be determined by
multiplying the Company's share of the aggregate   assessment by a factor
derived by dividing the Company's ultimate net loss (net of the   assessment)
with respect to the loss occurrence by the total of all of its ultimate net
  losses (net of assessments) from all loss occurrences included by the
mechanism in   determining the assessment.      8/1/2012              
  20\F7V1075         Terrorism Exclusion   (Property Treaty Reinsurance)      
     Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it   is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused   by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism,   as defined
herein, regardless of any other cause or event contributing concurrently or in
any   other sequence to the loss.      An act of terrorism includes any act, or
preparation in respect of action, or threat of action   designed to influence
the government de jure or de facto of any nation or any political division
  thereof, or in pursuit of political, religious, ideological or similar
purposes to intimidate the public   or a section of the public of any nation by
any person or group(s) of persons whether acting   alone or on behalf of or in
connection with any organization(s) or government(s) de jure or   de facto, and
which:       1. Involves violence against one or more persons, or       2.
Involves damage to property; or       3. Endangers life other than the person
committing the action; or       4. Creates a risk to health or safety of the
public or a section of the public; or       5. Is designed to interfere with or
disrupt an electronic system.      This Contract also excludes loss, damage,
cost or expense directly or indirectly caused by,   contributed to by, resulting
from or arising out of or in connection with any action in controlling,
  preventing, suppressing, retaliating against or responding to any act of
terrorism.      Notwithstanding the above and subject otherwise to the terms,
conditions, and limitations of this   Contract, in respect only of personal
lines, this Contract will pay actual loss or damage (but not   related cost and
expense) caused by any act of terrorism provided such act is not directly or
  indirectly caused by, contributed to by, resulting from or arising out of or
in connection with   radiological, biological, chemical, or nuclear pollution or
contamination.              
 
[f7v1075redacted025.jpg]
  20\F7V1075         The Interests and Liabilities Agreements, constituting 27
pages in total, have been omitted from   this exhibit because such agreements
are not material and would be competitively harmful if   publicly disclosed.   
          
 